10 So. 3d 674 (2009)
Daric Jamahl GRIMES, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-875.
District Court of Appeal of Florida, Fifth District.
April 28, 2009.
James S. Purdy, Public Defender, and Anne Moorman Reeves, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and L. Charlene Matthews, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Hayes v. State, 780 So. 2d 918 (Fla. 1st DCA 2001); Rumph v. State, 544 So. 2d 1150 (Fla. 5th DCA 1989).
ORFINGER, EVANDER and COHEN, JJ., concur.